Citation Nr: 1604673	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  07-31 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable disability rating for chronic prostatitis prior to May 15, 2006, and a disability rating in excess of 20 percent on and after May 15, 2006.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).   

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to chronic prostatitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2007 and May 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board remanded the issue of entitlement to an increased disability rating for chronic prostatitis in February 2010 and October 2011.

In a January 2007 rating decision, the RO granted an increased disability rating of 20 percent for chronic prostatitis effective May 15, 2006.  Because the increased disability rating assigned is not the maximum rating available, the claim remains in appellate status, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The issues of entitlement to a TDIU and entitlement to service connection for erectile dysfunction, to include as secondary to chronic prostatitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Prior to May 15, 2006, the Veteran's chronic prostatitis was manifested by voiding dysfunction involving urinary leakage, frequency, and obstructive voiding.  The Veteran did not require the wearing of absorbent materials, and he reported having uncomfortable voiding for many years but did not report having urinary frequency during this time period.

2.  From May 15, 2006, to February 3, 2011, the Veteran's chronic prostatitis was manifested by voiding dysfunction involving urinary leakage, frequency, and obstructive voiding.  The Veteran required the wearing of absorbent materials that needed to be changed less than two times per day.  During this period the Veteran reported that he was going to the restroom up to 30 times per day and that he woke to void up to four times per night.

3.  On and after February 4, 2011, the Veteran's chronic prostatitis was manifested by voiding dysfunction involving urinary leakage, frequency, and obstructive voiding.  The Veteran required an appliance and the wearing of absorbent materials that needed to be changed two to four times per day.  Since February 4, 2011, the Veteran has reported that he goes to the restroom up to 25 times per day and that he wakes to void four times per night.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for chronic prostatitis prior to May 15, 2006, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.115a, Diagnostic Code 7527 (2015).

2.  The criteria for a disability rating of 40 percent, but not higher, have been met from May 15, 2006, to February 3, 2011.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.115a, Diagnostic Code 7527.

2.  The criteria for a disability rating of 60 percent, but not higher, have been met from February 4, 2011.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.115a, Diagnostic Code 7527.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A June 2006 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

The Veteran's service treatment records, VA medical treatment records, private medical treatment records, and lay evidence have been obtained and associated with the record.  38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in December 2006, July 2010, February 2011, and May 2015.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In February 2010, the Board found the December 2006 examination and opinion inadequate for purposes of determining the Veteran's disability rating and remanded the claim for an additional examination and opinion.  Pursuant to the Board's February 2010 remand, the Veteran underwent VA examination again in July 2010 and February 2011, with an addendum opinion provided in April 2011.  In October 2011, the Board again found these examinations and opinions inadequate for purposes of determining the Veteran's disability rating and once again remanded the claim for another examination and opinion.  In May 2015 the Veteran again underwent VA examination and an opinion was provided.  Upon review, the Board finds that the sum of the VA examinations and opinions, when taken together, are sufficient and adequate for the purposes of determining the Veteran's disability rating.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationales for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Board finds that the VA Appeals Management Center substantially complied with the February 2010 and October 2011 remand directives with respect to the remanded issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 CFR § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart, 21 Vet. App. 505.  

The Veteran is service-connected for chronic prostatitis with a noncompensable disability rating prior to May 15, 2006, and 20 percent disability rating on and after May 15, 2006.  At all relevant times, the Veteran has argued that his disability warrants a higher rating.  

Voiding dysfunction is rated under three subcategories of urine leakage, urinary frequency, or obstructive voiding.  Under the subcategory of voiding dysfunction, continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the wearing of absorbent materials which must be changed less than two times per day merits a 20 percent disability rating.  When the absorbent materials must be changed two to four times per day, a 40 percent rating is warranted.  When the absorbent materials must be changed more than four times per day or an appliance is required, a 60 percent rating is warranted.  A 60 percent rating is the highest schedular rating for voiding dysfunction.  38 C.F.R. § 4.115(a).  

Urinary frequency with a daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating.  A daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating.  A daytime voiding interval of less than one hour or awakening to void five or more times per night warrants a 40 percent rating. 38 C.F.R. § 4.115(a).  

Obstructive voiding symptomatology with marked obstructive symptomatology with any one or combination of: post-void residuals greater than 150 cc, a markedly diminished peak flow rate of less than 10 cc/sec, recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilation every two to three months, warrants a 10 percent rating.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  38 C.F.R. § 4.115(a).  

Urinary tract infection where the evidence shows recurrent symptomatic infection requiring drainage and frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management warrants a 30 percent rating.  38 C.F.R. § 4.115(a).  

Prior to May 15, 2006

The Veteran had his original VA examination in October 1973, and at the time he was diagnosed with chronic prostatitis.  The Veteran had limited documented treatment for this impairment until November 2005 when he underwent VA examination in connection with his increased rating claim for chronic prostatitis.  He reported receiving medication management but having no symptom flare-ups.  The Veteran did not report having urinary frequency, but he reported that he had discomfort during voiding, especially after consuming alcohol.  He reported that his symptoms had been persistent for several years.  The Veteran was diagnosed with prostatitis, but no opinion was provided as to the level of the Veteran's disability.  There is no evidence that the Veteran required any appliance for voiding or the wearing of absorbent materials for his symptoms prior to May 15, 2006.  Indeed, the Veteran's only treatment for his symptoms was medication management during this period, and there was no evidence of urinary frequency.  As such, a noncompensable rating prior to May 15, 2006 is appropriate.  Treatment records from this period are consistent with this finding.  The Board has considered the benefit of the doubt doctrine, but finds that the preponderance of the evidence is against the assignment of a compensable disability rating at any time prior to May 15, 2006.  See 38 C.F.R. § 4.115(a), 4.115(b), Diagnostic Code 7528, Gilbert v. Derwinski, 1 Vet App. 49 (1990). 

May 15, 2006, to February 3, 2011

In May 2006 the Veteran submitted a claim for an increased rating for chronic prostatitis, and at the time he submitted lay statements describing his symptoms.  He asserted that he was wearing absorbent underwear and that he was taking medication for his symptoms.  In October 2006 the Veteran followed up with VA treatment and reported that his urinary stream was good with the medication, and that his symptoms were not such that he required urethral dilation.  In December 2006 the Veteran underwent VA examination where he reported that he was using one absorbent pad per day for his symptoms and that he was waking to void three times per night.  He noted that his symptoms had improved with medication, but he reported having worsening urinary frequency.  On physical examination the Veteran's prostate was enlarged and tender, and he was diagnosed with chronic prostatitis requiring antibiotics multiple times per year.  

The Veteran had cystoscopies and urethral dilations in January 2008, February 2009, January 2010, and June 2010, and he was diagnosed with urethral stricture.  His prostatitis was also monitored with medication.  In July 2010 the Veteran underwent VA examination where he reported that he did not have incontinence or painful urination, but that he did have uncomfortable voiding.  He reported that he wore one pair of absorbent underpants every 12 hours, and that he was going to urinate up to 30 times per day and that he was waking to void four times per night.  The Veteran noted that he had not required hospitalization or catheterization for his symptoms.  His physical examination was relatively normal and he was diagnosed with chronic prostatitis and urethral stricture.  The VA examiner cautioned that he had not reviewed the Veteran's medical record.  The Board notes that during this time period the Veteran admitted that he was only wearing one pair of absorbent underpants every 12 hours but his urinary frequency was such that he reported that he was going to the restroom up to 30 times per day, which is consistent with a 40 percent disability rating for this impairment from May 15, 2006, to February 3, 2011.  Treatment records during this period are consistent with this finding.  The Board has considered the benefit of the doubt doctrine, but finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 40 percent from May 15, 2006, to February 3, 2011.  See 38 C.F.R. § 4.115(a), 4.115(b), Diagnostic Code 7528, Gilbert v. Derwinski, 1 Vet App. 49 (1990).

On and after February 4, 2011

In February 2011 the Veteran underwent another VA examination where the July 2010 VA examiner reviewed the Veteran's medical record and provided another examination and opinion.  In this opinion the VA examiner clarified that the Veteran wears up to three pairs of absorbent underpants per day based on the Veteran's own statements.  The Veteran reported that he was advised to drink a lot of water and that he goes to urinate up to 25 times per day because of excessive fluid intake, and that he wakes to void up to three times per night.  The Veteran also noted that he began self-catheterization of the urethra three times per week since the last examination, but that he was not taking any medication for prostatitis.  The physical examination showed some minimal enlargement of the prostate.  The VA examiner noted that the Veteran did not have significant urinary leakage but that he used his absorbent underpants to prevent accidental wetting.  In April 2011 the VA examiner opined that the Veteran's erectile dysfunction was not secondary to his chronic prostatitis.  In late 2011 the Veteran returned to his private physician due to pain in his testicles and he was diagnosed with chronic prostatitis and was advised to drink more water.  He had a catheterization procedure in February 2012.  In March 2013 the Veteran had a 72-hour catheterization and prostate biopsy, and he was diagnosed with urethral stricture.  

In May 2015 the Veteran again underwent VA examination and at the time he reported that he has been self-catheterizing two times per day and drinking up to one gallon of water per day.  The Veteran confirmed that he was changing his absorbent underwear between two to four times per day and that he was voiding every two to three hours during the day and up to four times per night.  The VA examiner noted that the Veteran had marked obstructive symptomatology and urinary retention requiring continuous catheterization.  As the Veteran reported in February 2011 that he has been wearing absorbent materials which must be changed two to four times per day and that he has been using a catheter for voiding several times per week, a 60 percent disability rating is warranted.  Treatment records from this period are consistent with this finding.  The Board has considered the benefit of the doubt doctrine, but finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 60 percent from February 4, 2011.  See 38 C.F.R. § 4.115(a), 4.115(b), Diagnostic Code 7528, Gilbert, 1 Vet App. 49.

The Board has considered the Veteran's lay assertions.  In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 5103, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes, nor is he competent to attribute any symptom or abnormality to his service-connected disability.  That involves specialized medical knowledge or training.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  

Such competent evidence concerning the nature and extent of the Veteran's chronic prostatitis disability has been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination report and the clinical records) directly address the criteria under which this disability is evaluated.   As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology or their relationship to his service-connected chronic prostatitis disability.   

The Board notes that none of the evidence prior to May 15, 2006, demonstrates that the Veteran required the wearing of absorbent materials which must be changed less than two times per day, or daytime voiding at an interval between two and three hours or waking to void two times per night.  Moreover, none of the evidence from May 15, 2006, to February 3, 2011, demonstrates that the Veteran required the use of an appliance for voiding or the wearing of absorbent materials which must be changed more than four times per day, although his reported frequent daytime voiding is consistent with a 40 percent disability rating for urinary frequency.  The Board notes that 60 percent is the maximum disability rating for a voiding dysfunction for chronic prostatitis, and based on the Veteran's symptoms, this rating is appropriate on and after February 4, 2011.

In sum, prior to May 15, 2006, the evidence of record illustrates that the Veteran was diagnosed with chronic prostatitis and required medication, but that he did not require any further instruments to prevent a voiding dysfunction and he did not have urinary frequency with voiding at an interval or waking to void, which supports a finding that he was entitled to a noncompensable initial disability rating.  From May 15, 2006, to February 3, 2011, the Veteran was entitled to a disability rating of 40 percent, but not higher, based on his symptoms of voiding dysfunction requiring the wearing of absorbent materials which needed to be changed less than two times per day but with urinary frequency as manifested by going to the restroom 30 times per day and waking to void up to four times per night.  On and after February 4, 2011, the Veteran is entitled to a disability rating of 60 percent based on his symptoms of voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day as well as the use of a catheter to void.

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected chronic prostatitis is evaluated as a genitourinary impairment, the criteria of which is found by the Board to specifically contemplate the level of occupational and physical impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.115a, Diagnostic Code 7527.  During the period on appeal, the Veteran's chronic prostatitis was manifested by urine leakage and urinary incontinence that required wearing absorbent material that required changing various times during the day.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  The Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.115a, Diagnostic Code 7527; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a compensable disability rating for chronic prostatitis prior to May 15, 2006, is denied.

Entitlement to a disability rating of 40 percent, but not higher, for chronic prostatitis is granted from May 15, 2006, to February 3, 2011.  

Entitlement to a disability rating of 60 percent, but not higher, for chronic prostatitis is granted from February 4, 2011.  


REMAND

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  The Board found in its October 2011 remand that a TDIU claim had been raised by the record.

In the October 2011 Board remand, the Board ordered that the Veteran be scheduled for a VA examination to determine his entitlement to a TDIU, specifically whether the Veteran was precluded by reason of his service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  In May 2015 the Veteran underwent VA examination as noted above, and the VA examiner opined that the Veteran's chronic prostatitis would not affect his employability.  However, the VA examiner did not provide any rationale to support this conclusion.  Therefore, the Board finds that remand is warranted for an examination and opinion by a vocational rehabilitation expert to determine whether the Veteran's service-connected disabilities would preclude him from obtaining and maintaining any form of substantially gainful employment.  

The Board notes that the schedular criteria for entitlement to a TDIU have not been met in this case.  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2015).  Rating boards are required to submit to the Chief Benefits Director or Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Based upon the evidence cited above, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of entitlement to a TDIU on an extraschedular basis.  

Erectile dysfunction

In a May 2011 rating decision, the RO denied entitlement to service connection for erectile dysfunction, to include as secondary to chronic prostatitis.  In January 2012, the Veteran submitted a Notice of Disagreement with the rating decision.  The record does not indicate that a Statement of the Case has been issued.  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is therefore required so that the Veteran may be issued a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Additionally, as the Veteran receives continuous treatment through VA, the Board finds the RO should obtain all VA treatment records dated from June 2015 to present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from June 2015 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be notified in the claims file.

2.  Schedule the Veteran for an evaluation by a VA vocational rehabilitation specialist to determine the effect of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The claims file, including a copy of this Decision and Remand, should be made available for review.  The vocational rehabilitation specialist must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the evidence, the evaluation of the Veteran, and with consideration of the lay statements of record, the specialist should address the functional effects that the Veteran's service-connected disabilities, including chronic prostatitis and residuals of an injury with scars on the dorsum of the right hand and repair of a lacerated extensor tendon of the right finger, have on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional effects of the Veteran's service-connected disabilities, the specialist must not consider any non-service connected disabilities or the Veteran's age.

3.  Refer the claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of whether a TDIU on an extraschedular basis is warranted.  

Include a copy of this Decision and Remand as well as a full statement as to the Veteran's service-connected disability, employment history and educational background.

4.  Issue the Veteran a Statement of the Case and notify him of his appellate rights with respect to the issue of entitlement to service connection for erectile dysfunction, to include as secondary to chronic prostatitis.  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal as to this issue, return the case to the Board for appellate review.

6.  After all development has been completed, re-adjudicate the claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


